Citation Nr: 0518903	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1979 and from July 1991 to March 1992.  He also 
served on additional periods of reserve duty.  

This case comes before the Board of Veteran's Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  In August 
2004, a hearing was held before the Acting Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

Review of the record reveals an April 1986 rating decision 
denying entitlement to service connection for a back disorder 
on a "direct" basis to which the veteran did not perfect an 
appeal.  A September 1994 rating decision also denied service 
connection for a low back disorder on a direct basis.  
Thereafter, the veteran contended in a statement received in 
December 1994 that he was entitled to service connection for 
a back disorder as "secondary" to his service-connected 
bilateral knee disability.  This claim was denied by a rating 
decision dated in October 1995 to which the veteran was 
notified in November 1995.  In October 1996, a statement was 
received from the veteran expressing a desire to "reopen" 
his claim for service connection for a low back disorder.  
Replying to this letter in November 1996, the RO did not view 
this statement as a notice of disagreement, and instead 
informed the veteran that he needed to submit new and 
material evidence to reopen his claim for service connection 
for a back disability.  A similar letter was sent to the 
veteran in December 1997 following receipt of a statement 
from him in November 1997 in which he contended that he 
sustained a back disability during service.  

A July 1998 rating decision found that new and material 
evidence had not been presented to reopen the claim for 
service connection for a back disability, and the veteran 
expressed disagreement with this decision in June 1999.  
However, the RO did not view this statement as a valid notice 
of disagreement, and notified the veteran as such in a letter 
dated in June 1999.  In a June 2000 rating decision, the RO 
denied the claim of service connection for a back disability, 
finding that new and material evidence had not been submitted 
to reopen the claim.  The veteran was notified, but did not 
appeal this adverse determination.

By rating decision dated in December 2001, the RO denied 
service connection for a back disability based on, 
essentially, a de novo review of all the evidence of record, 
and did not therein indicate that new and material evidence 
had to be submitted to reopen this claim.  The prior RO 
decisions in April 1986, September 1994, October 1995, July 
1998 and June 2000 denying service connection for a back 
disorder and determining that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a back disorder are final.  Thus, new and material 
evidence is needed to reopen the claim.  38 U.S.C.A. § 5108, 
7105.  In December 2001, the RO denied the claim for service 
connection for a back disorder on a de novo basis.  
Irrespective of the RO's action in December 2001, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the Board has recharacterized the issues 
as stated on the cover page.  


FINDINGS OF FACT

1.  In June 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder.  The veteran did 
not perfect an appeal.  

2.  Evidence submitted since the RO's June 2000 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 2000 rating decision; thus, the claim of service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, were received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received since the final June 2000 RO rating 
decision includes testimony from the veteran to the effect 
that he injured his back during his second period of service.  
Also of record is an October 2001 VA examination report which 
notes a history of the veteran injuring his back during his 
second period of service.  This evidence was not considered 
at the time of the final June 2000 RO rating decision.  The 
Board finds that this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant and which, by itself, or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Consequently, the Board concludes that new and material 
evidence has been received since the RO's June 2000 decision; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a back disorder, the claim of 
service connection is reopened.  To this extent only, the 
appeal is granted.


REMAND

At his August 2004 hearing, the veteran contended that he 
first injured his back during service in 1977.  He also 
contended that he first injured his back during service in 
1977 in his original claim submitted in March 1985.  In its 
initial adjudication of this claim in April 1986, the RO 
referred to service medical records dated in 1978 and 1979, 
to include those referring to treatment for a back disability 
dated in August 1978.  Reference was also made at that time 
to reports from the veteran's separation from his first 
period of service that included complaints of low back pain.  
However, neither the referenced service medical records, nor 
any other records of medical treatment from the veteran's 
first period of active duty, are currently associated with 
the claims file.  

Review of the envelope containing the service medical records 
did reveal service medical records from the veteran's second 
period of active duty; an examination and medical history 
dated in August 1984 compiled in connection with reserve 
duty; and rating decisions and other post-service documents, 
which were retrieved from this envelope and incorporated in 
the claims file.  In short, while the Board regrets the 
additional delay in the adjudication of the veteran's claim, 
it concludes that in order to comply with the VCAA, this case 
must be remanded to the RO so that the service medical 
records from the veteran's first period of active duty may be 
located.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO, with the assistance of the 
veteran to the extent indicated, should 
locate the service medical records from 
the veteran's first period of active duty 
and associate them with the claims file.  
If the records are not in the possession 
of the RO, the RO should inquire from the 
veteran as to whether he has any service 
records, or copies thereof, from his 
first period of active service that would 
assist in the adjudication of his claim.  
To the extent that these efforts are 
unsuccessful, the claims file must 
document the efforts undertaken to obtain 
these service medical records.  

2.  Following the action requested above, 
the veteran should be afforded an 
appropriate VA examination to determine 
if he has a current back disability that 
is etiologically related to service.  The 
claims file, to include any evidence 
obtained as a result of the development 
requested above, should be forwarded to 
the examiner.  Following review of the 
evidence contained therein and 
examination of the veteran, the physician 
should specify whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran 
has a current back disability that is the 
result of service (including his first 
period of service from November 1976 to 
October 1979 and/or his second period of 
service from July 1991 to March 1992).  
Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  If the adjudication above does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






 Department of Veterans Affairs


